Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 1 of 13 PageID 6179




                                 Exhibit 3(a)
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 2 of 13 PageID 6180

                               WILLIAM H. FRANKEL SHAREHOLDER
                               455 N. Cityfront Plaza Drive | Suite 3600
                               Chicago, IL 60611


                               P 312.321.7736
                               F 312.321.4299
                               wfrankel@brinksgilson.com



  EDUCATION                                                                  BAR ADMISSIONS
  J.D., cum laude                                                            Illinois
  Tulane University School of Law, 1980                                      Supreme Court of the United States
  B.S., cum laude, Mechanical Engineering                                    U.S. Patent & Trademark Office
  Tulane University, 1977                                                    U.S. Dist. Court, N.D. Illinois, Trial Bar
                                                                             U.S. Court of Appeals, Fed. Cir.
                                                                             U.S. Court of Appeals, 7th Circuit


  Clients and colleagues alike recognize Bill Frankel for his extraordinary range of experience and his effective
  advocacy in intellectual property disputes. His litigation practice encompasses patent, trademark, copyright,
  trade secrets and unfair competition litigation in the U.S. and abroad; he also counsels clients on evaluating,
  protecting, procuring and transferring IP rights. Bill is known for helping clients think ahead to prepare for any
  situation that may arise in litigation. His maxim is, “Continuously communicate with clients and avoid surprises.”
  In over three decades of practice, Bill has earned a reputation for his uncompromising ethics and dedication to
  client needs. He has been honored as an Illinois Super Lawyer in Intellectual Property Litigation since 2005, has
  been named in Euromoney’s Guides to the World's Leading Patent and Trademark Law Experts, and has been
  recognized by Chambers U.S.A., The Best Lawyers in America, and Who’s Who Legal, among other accolades. He
  is also a trained mediator, using his judgment and experience to help both clients and litigants resolve
  intellectual property disputes outside the courtroom.
  Bill represents clients in leading cases in federal trial and appellate courts, the U.S. Patent and Trademark Office,
  the International Trade Commission and alternative dispute resolution fora. His engineering background and
  communication skills have helped him distill complex fact patterns into compelling arguments involving medical
  devices, packaging materials, hydraulics, consumer electronics, navigation systems, telecommunications,
  Internet and e-commerce matters, social media, software applications, automotive technologies, oil and gas
  drilling technologies, and cargo restraint apparatus.
  Businesses with global aspirations rely on Bill for worldwide IP protection, as well as the coordination of legal
  strategies in cross-border IP disputes. He has worked with clients throughout Europe, as well as in Canada,
  Israel, Australia and China, and has represented domestic and foreign companies before the International Trade
  Commission.
  As Chair of Brinks Gilson & Lione’s Copyright Group, Bill handles a range of cutting-edge copyright disputes. He is
  a past President and active Board member of Lawyers for the Creative Arts, an association that provides pro
  bono legal assistance to artists and arts organizations in the Chicago area.

  EXPERIENCE | OVERVIEW
     Bill regularly handles business-critical patent infringement litigation for a worldwide medical device
      company.
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 3 of 13 PageID 6181
  Biographies | William H. Frankel

     In a case that reached the U.S. Supreme Court, Bill represented a worldwide offshore drilling contractor in a
      patent infringement case involving an offshore drilling apparatus. The case made two trips to the Federal
      Circuit Court of Appeals, and then settled on appeal to the Supreme Court after to the Court referred the
      case to the Solicitor General for review and comment.
     Staying on the leading edge of copyright litigation, Bill has represented both a major airline and a consumer
      products company in cutting edge copyright disputes and litigation with the record companies over the use
      of music in inflight entertainment and in videos posted on social media.
     As part of his recent ITC practice, Bill represented a Chinese manufacturer and its U.S. subsidiary in a Section
      337 case relating to microprocessors in wireless communication devices. After a five-day hearing, the ITC
      found the patent not infringed and refused to issue an exclusion order against the client.
     In a record-breaking Illinois case, Bill and his colleagues won a $102 million jury verdict for a global food
      packaging company in a patent infringement case relating to heat-shrinkable plastic films. The case settled
      on appeal.
     Bill co-authors a number of influential IP law publications, including Designing an Effective Intellectual
      Property Compliance Program (West Group); Copyright Permissions (Copyright Committee of the Intellectual
      Property Law Association of Chicago); and the Intellectual Property Law Handbook (Illinois Institute of
      Continuing Legal Education).

  EXPERIENCE | LEGAL EXPERIENCE
     Brinks Gilson & Lione, Chicago, Illinois
      Shareholder, May 1991-Present
     Neuman, Williams, Anderson & Olson, Chicago, Illinois
      Partner, June 1980-April 1991

  EXPERIENCE | CIVIC ACTIVITIES
     Lawyers for the Creative Arts
      Volunteer Lawyer, 1982-Present
      President, 2004-2008
      Board of Directors, 2000-present

  EXPERIENCE | TEACHING EXPERIENCE
     DePaul University College of Law, Chicago, Illinois
      Adjunct Professor, Patent Law, 1993-1995


  PRACTICE GROUPS
  International Trade Commission (ITC)
  Licensing
  Litigation
  Post-Grant Patent
  Trade Secrets
  Trademarks & Unfair Competition
  Design Protection
  Appellate
  Copyright
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 4 of 13 PageID 6182
  Biographies | William H. Frankel

  FORWARD THINKING
  Alerts
     Revisiting Octane Fitness and Highmark: Attorneys' Fees for "Exceptional" Cases, September 08, 2015
     Authors Guild, Inc. v. Google, Inc., October 21, 2015
     New DMCA Registration Requirements, December 07, 2016
     TTAB Rule Changes Effective January 14, 2017, January 24, 2017
     SCOTUS Determines That Decorations on Cheerleading Uniforms Are Conceptually Separable From Uniforms
      and Eligible For Copyright Protection, March 24, 2017
     Modernizing Digital Licensing: Introducing the Music Modernization Act, January 03, 2018
     BLURRED LINES: Bringing Focus to the 9th Circuit's Copyright Decision In Williams v. Gaye, March 26, 2018
     A Tune of Modernity: The Music Modernization Act, October 17, 2018
     Supreme Court Holds That Copyright Owners Must Wait for Registration Before Filing Suit, March 05, 2019
     SCOTUS Agrees To Address Edicts Doctrine For First Time In 130 Years, June 26, 2019
  Presentations
  Worldwide presentations, as a speaker and guest lecturer, on intellectual property issues to clients, associations,
  groups and students.

     "Pretrial Issues and Strategies Relating to Patent Damages," The University of Arizona's IP Conference On
      Issues That Make A Difference conference, March 5, 2018
     "2018 IP Developments," Brinks Webinar, February 7, 2018
     "2016 IP Developments," Brinks Webinar, January 28, 2016
     "Recent Developments in Copyright Law," The John Marshall Law School's 59th Annual Intellectual Property
      Law conference, Chicago, February 27, 2015
     "Recent Developments in Copyright Law," The John Marshall Law School’s 58th Annual Intellectual Property
      Law conference, Chicago, February 28, 2014
     "Recent Developments in Copyright Law," The John Marshall Law School’s 57th Annual Intellectual Property
      Law conference, Chicago, February 22, 2013
     "Licensing Agreements 101," Illinois Institute for Continuing Legal Education, Chicago, June 22, 2012
     "Recent Developments in Copyright Law," The John Marshall Law School 56th Annual Intellectual Property
      Law Conference, Chicago, February 24, 2012
     “The Use of Social Media Sites At Home and In The Workplace”, Speaker, American Airlines Legal
      Department Meeting, Dallas, Texas, August 2010
     Presentation on Effective U.S. IP Litigation Strategies to the Shunde Industrial Design Society, Shunde,
      China, June 2010
     Participated in International Mock Copyright Trial, with SIPO and the Copyright Center of China, Beijing
      University, China, June 2010
     Chicago Bar Association's YLS Intellectual Property Law Committee Meeting, Presenter, Chicago, Illinois,
      March 3, 2010
     "Enforcing Copyrights," speaker, PLI's Understanding Copyright Law 2009, Chicago, Illinois, June 2009
     "Recent Developments in Copyright Law," speaker, The John Marshall Law School 53rd Annual Intellectual
      Property Law Conference, Chicago, Illinois, February 2009
     Participated in International Mock Patent Trial, International Intellectual Property Law Symposium, Oxford
      University, England, June 2007
     "Copyright Licensing," speaker, IICLE Licensing Agreements 2007, Chicago, Illinois, June 2007
     "Copyright Ethics," speaker, Copyright 2007, Practising Law Institute, Chicago, Illinois, June 2007
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 5 of 13 PageID 6183
  Biographies | William H. Frankel

     "Shelter From The Internet Copyright Storm – The Safe Harbor of the Digital Millennium Copyright Act,"
      speaker, Kimberly-Clark 2007 General Counsel Conference, Neenah, Wisconsin, May 2007
     "Recent Developments in Copyright Law," speaker, The John Marshall Law School 51st Annual Intellectual
      Property Law Conference, Chicago, Illinois, February 2007
     "Google's Grand Plan – Is It Grand Infringement?," speaker, Intellectual Property in Global Mainstream
      Practice, University of British Columbia, Vancouver, British Columbia, Canada, July 2006
     "Copyright Law and Technological Activism," speaker, Update on Intellectual Property Law and the Internet,
      Brinks Gilson & Lione Seminar, Chicago, Illinois, April 18, 2006
     "Jury Trials: Strategies for Success," speaker, Managing the Risks of IP Litigation, Brinks Gilson & Lione
      Litigation Seminar, Chicago, Illinois, October 25, 2005
     "Strategic IP Asset Management & The IP Audit," speaker, Intellectual Asset Management Update:
      Translating Intellectual Property and Business Strategies into Bottom Line Value, Brinks Gilson & Lione
      Seminar, Menlo Park, California, September 7, 2005
     "Willful Infringement and Claim Construction: The Federal Circuit Attempts to Fix U.S. Patent Law in 2004,"
      presenter, Perspectives on U.S. IP Law and Practices in 2004, Ottawa, Ontario, Canada, December 22, 2004
     "Legal Strategies: Key Elements in Defending Patent Lawsuits," Mining Patent Portfolios Conference, Law
      Seminars International, Chicago, Illinois, October 29, 2004

  HONORS
     The Best Lawyers in America, Litigation - Intellectual Property and Copyright Law, 2013, 2015-2020
     Copyright Law "Lawyer of the Year" - Chicago, The Best Lawyers in America, 2020
     Copyright Law "Lawyer of the Year" - Chicago, The Best Lawyers in America, 2018
     Chambers USA: America’s Leading Lawyers for Business, Illinois IP Lawyers, 2013-2018
     Illinois Super Lawyers, Intellectual Property Litigation, 2005-2017
     IP Star, Managing Intellectual Property magazine, 2013, 2014, 2016-2018
     Who’s Who Legal – Patents 2015, 2018
     Who’s Who Legal - Trademarks, 2010-2012, 2014, 2015, 2017, 2018
     Named, Euromoney Expert Guide to the World's Leading Patent Law Practitioners, 2009, 2015, 2017
     Leading Patent Practitioner, Intellectual Asset Management magazine's "IAM Patent 1000: The World’s
      Leading Patent Practitioners," 2012-2017
     Leading Intellectual Property Lawyer, Leading Lawyers Network, Law Bulletin Publishing Company, 2004-
      2014
     Leading Lawyer, Trade Secrets/Unfair Competition Law, 2009
     Named, Euromoney Guide to the World's Leading Trademark Law Experts, 2000
     "AV" Peer-Review Rated, highest ranking for Ethical Standards and Legal Ability, Martindale-Hubbell, since
      1984
     Qualified Lanham Act Neutral in Voluntary Mediation Program, N.D. Ill.

  AFFILIATIONS
     American Bar Foundation
      Fellow, 2018
     American Bar Association
      Litigation Section
      Patent, Trademark & Copyright Section
     American Intellectual Property Law Association
     Chicago Bar Association
     Federal Circuit Bar Association
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 6 of 13 PageID 6184
  Biographies | William H. Frankel

     Seventh Circuit Bar Association
     Intellectual Property Law Association of Chicago
      Secretary, 2001-2003
      Board of Managers, 1999-2001
      Copyright Committee
     Intellectual Property Owners Association
     International Association for the Protection of Intellectual Property
     International Patent and Trademark Association
     International Trade Commission Trial Lawyers Association
     Lawyers for the Creative Arts
      President, 2004-2008
      Board Member, 1985-Present
     Richard Linn American Inn of Court
      Master
     The Copyright Society of the USA, Trustee

  REPRESENTATIVE MATTERS
     HealthPlan Services, Inc. v. Rakesh Dixit, et al., Civil Action No. 8:18-cv-2608; Middle District of Florida (2018-
      present). Representing HealthPlan Services in a trade secret and copyright infringement case involving
      software for a healthcare exchange.
     Trudell Medical International v. D R Burton Healthcare LLC, Case No. 4:18-cv-00009-H-KS, E.D.N.C. (2018-
      present). Representing Trudell in action relating to an oscillating positive expiratory pressure device used for
      respiratory therapy.
     The Wave Studio, LLC v. General Hotel Management Ltd. et al, 7-13-cv-09239, S.D. NY (2014-present).
      Representing American Airlines and British Airways in this copyright infringement lawsuit involving hotel
      photographs appearing in vacation travel booking sites.
     Brian Dybdal Andersen v. ZTE (USA) Inc., D.N.J. (2017-2018). Represented ZTE in a copyright infringement
      lawsuit alleging unauthorized use of a photographer’s image on its phones. The case was resolved quickly
      and favorably.
     Monaghan Medical Corp. v. Smiths Medical ASD, Inc., Case No. 1:17-cv-00712 (LPS), District of Delaware
      (2017-2018). Represent Monaghan in a medical device patent infringement action relating to respiratory
      therapy product. The case settled following claim construction and mediation.
     Ramirez v. Cheapcaribbean.com, Middle District of Florida (2016-2017). Represented travel company in a
      copyright case involving alleged unauthorized use of photographs. Case was quickly and successfully
      resolved.
     S-Line LLC v. B2B Supply and Jerrell P. Squyres, Case No. 3:14-cv-02284, Northern District of Texas, Dallas
      Division (2014-2016). Represented S-Line in a patent infringement action relating to a bulkhead device.
     Arista Records, Inc., et al. v. Amway Corporation, et al., M.D. Fla. (2012-2016). Represented Amway
      Corporation in a copyright infringement case involving sound recordings. The case settled.
     UMG Recordings Inc. et al. v. Global Eagle Entertainment, et al., Civil Action No. 14-cv-03466; Central District
      of California (2014-2015). Represented American Airlines in a copyright case involving music licensing issues.
      The case settled successfully as to American.
     Trudell Medical International v. RPC Formatec GMBH, Civil Action No. 1:14-cv-032, Eastern District of
      Virginia, Alexandria Division (2014). Represented Trudell in a medical device patent infringement action
      relating to a dose counter. This case settled successfully.
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 7 of 13 PageID 6185
  Biographies | William H. Frankel

     Northgate Technologies, Inc. v. Stryker Corporation d/b/a Stryker Endoscopy; and W.O.M. World of Medicine
      AG, Case No. 1:12-cv-7032, Northern District of Illinois (2012-2014). Represented Northgate in a medical
      device patent infringement action relating to an insufflator. The case settled successfully.
     Transocean Offshore Drilling, Inc. v. Maersk Contractors USA, Inc., Civil Action No. 4:07-CV-02392, S.D. Texas,
      Houston (2007-2014). Represented Maersk Drilling in a patent infringement action relating to an apparatus
      for multi-activity offshore drilling. The case settled on appeal after the Supreme Court referred the case to
      the Solicitor General for review.
     Mougin v. French Lick Resorts and Casino, LLC, Southern District of Indiana (2011-2012). Represented resort
      in copyright infringement case involving artist’s claim of unauthorized use of paintings of angels. Case
      favorably settled after discovery.
     Trudell Medical International v. PARI Respiratory Equipment, et al., Civil Action No. 1:10-CV-00955, USDC,
      Eastern District of Virginia, Alexandria (2010-2011). Represented Trudell in a patent infringement action
      relating to a nebulizer. This case was filed in a “rocket docket,” and was quickly and successfully resolved.
     Arimathea LLC v. Wm. Wrigley Jr. Company et al., Civil Action No. 08cv3796, N. D. IL, Eastern Div. (2008).
      Represented Wm. Wrigley Jr. Company in a patent infringement action relating to a hinged lid container.
      The case settled successfully.
     Centre National de Recherche Scientifique and Commissariat A L'Energie Atomique, Civil Action No. C 08-
      1217 PJH, N.D. Cal., San Jose Division (2008). Represented French governmental research agencies in action
      for declaration of inventorship and patent ownership concerning patents relating to magnetic memory
      devices. The case settled successfully for the firm's clients.
     Pro Tech Monitoring, Inc. v. Elmo-Tech Ltd. and ADT Security Systems, Inc., M.D. Fla., Tampa Division (2004-
      2007). Represented Elmo-Tech in a patent infringement case involving electronic monitoring of offenders.
      Pro Tech's complaint was voluntarily dismissed.
     Western Pennsylvania Conservancy v. Thomas A. Heinz, N.D. Ill., Eastern Div. (2005-2006). Represented
      Western Pennsylvania Conservancy and owner of Frank Lloyd Wright's famous Fallingwater® in copyright
      infringement action. The case settled successfully.
     TNI Packaging, Inc. v. Perdue Farms Inc., N.D. Ill., Eastern Div. (2005-2006). Represented Perdue Farms in a
      patent infringement action relating to a method for identifying the cooking process applied to fowl. The case
      settled successfully.
     Freni Brembo, S.p.A. and Brembo North America, Inc. v. Alcon Components, Ltd., et al., N.D. Ill., Eastern Div.
      (2004-2005). Represented Freni Brembo and Brembo North America in a patent infringement case relating
      to consumer automobile and Formula 1/NASCAR disk brake systems. The case settled successfully.
     Overture Services, Inc. v. Google Inc., N.D. Calif., San Francisco Div. (2002-2004). Represented Overture
      Services, Inc. in a patent infringement action relating to on-line paid search services. The case settled
      successfully.
     Vicky Howard v. Revere Mills, Inc., and Walgreen Co., N.D. Kansas (2003-2004). Represented Revere Mills in
      copyright infringement lawsuit. The case settled.
     BI Incorporated v. Elmo-Tech, Ltd. and SecurityLink, Inc., U.S.D.C. Colo. (2001-2002) Represented Elmo-Tech
      and SecurityLink in a patent infringement action relating to electronic monitoring of offenders. The case
      settled successfully.
     Blount, Inc. and Hamby v. CSI, W.D. N.C., Charlotte Div. (2000-2002). Represented Blount in a patent
      infringement case relating to tree delimbers. The case settled successfully.
     Multi-Tech v. VocalTec et al., D. Minn. (2000-2001). Represented Multi-Tech in patent infringement lawsuit
      involving VoiP technologies. The case settled.
     ibid., Inc. v. Tomatsu Yagi Design, N.D. Calif., San Francisco Div. (2000-2001). Represented ibid in a copyright
      infringement action involving misappropriation of stock photographs. The case settled successfully.
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 8 of 13 PageID 6186
  Biographies | William H. Frankel

     Varis v. Scitex Digital Printing, Inc. and Scitex Corporation Ltd., S.D. Ohio, Western Div. at Dayton (1999-
      2001). Represented Scitex in a patent infringement case relating to printing variable data with a page
      description language. The case settled successfully.
     Energy Absorption, Inc. v. Traffix, C.D. Calif., Southern Div. (1999-2000). Represented Energy Absorption in a
      case involving theft of trade secrets and patent infringement relating to highway safety barriers. The case
      settled successfully.
     Arista Records, Inc., et al. v. Amway Corporation, et al., M.D. Fla. (1996-1997). Represented Amway
      Corporation in a copyright infringement case involving sound recordings. The case settled.
     The Rival Company v. Sunbeam Corporation et al., W.D. Missouri (1995-1999). Represented The Rival
      Company through appeal in a patent infringement case relating to food steamers.
     Personal Awareness Systems, Inc. v. Financial Training Resources, Inc., N.D. Ill. (1995-1996). Represented
      Personal Awareness Systems in a copyright infringement case relating to performance testing materials. The
      case settled successfully.
     Re-Source America, Inc. v. Republic Packaging Corp. (1994). Represented Republic Packaging in a patent
      infringement case relating to recyclable packaging. The case was settled on appeal to the Federal Circuit.
     Viskase Corp. v. W.R. Grace & Co.-Conn, N.D. Ill. (1993-1992). Represented Viskase in a patent infringement
      case relating to heat-shrinkable plastic films. The case settled successfully.
     Roadmaster Corp. v. NordicTrack, Inc., N.D. Ill. (1993-1994). Represented Roadmaster in a patent and trade
      dress infringement case relating to an exercise apparatus. The case settled successfully.
     Rockwell Graphic Systems, Inc. v. DEV Industries, Inc., et al., N.D. Ill. (1990-1991). Represented Rockwell
      Graphic Systems on appeal in a trade secret misappropriation case relating to the theft of manufacturing
      drawings for printing press components.
     Mechanical Dynamics & Analysis, LLC v. Richard J. Ruzzo, Case No. 1:18-cv-05639, N.D. Ill. (2018).
      Represented MD&A in Trade Secret Action. Case resolved on Consent Judgment.
     Trudell Medical International v. D R Burton Healthcare LLC, Case No. 4:18-cv-00009-H-KS, E.D.N.C. (2018-
      present). Action relating to an Oscillating Positive Expiratory Pressure Device.
     In The Matter of Innovaro, Inc. f/k/a UTEK Corporation v. Peter Skarzynski and David Crosswhite, AAA
      Arbitration No. 01-15-0002-8130 (2014-2017). Represented respondents in employment arbitration dispute
      involving alleged improper use of confidential information. Respondents prevailed on summary judgment
      and were awarded fees and costs of the arbitration.
     Trials
     Certain Wireless Consumer Devices and Components Thereof, Inv. No. 337-TA-853. Represented ZTE
      Corporation and ZTE (USA) Inc. in an ITC Section 337 case relating to microprocessors in wireless
      communication devices and the clocking thereof. After a five day hearing and Commission review, the ITC
      found the asserted patent not infringed and refused to issue an exclusion order against ZTE and its co-
      respondents.
     Transocean Offshore Drilling, Inc. v. Maersk Contractors USA, Inc., Civil Action No. 4:07-CV-02392, S.D. Texas,
      Houston (2007-2011). Represented Maersk Drilling in a patent infringement action relating to an apparatus
      for multi-activity offshore drilling. After a seven-day jury trial, and despite a jury verdict in favor of
      Transocean, the court rejected the jury’s factual findings as based on insufficient evidence, and ruled in
      Maersk’s favor on all issues as a matter of law. Transocean’s patents were held invalid and not infringed. The
      Federal Circuit reversed, but then the case settled on appeal after the Supreme Court referred the case to
      the Solicitor General for review and comment.
     Aero Products International, Inc. and Robert Chaffee v. Intex Recreation Corp. et al., N.D. Ill. (2002-2004).
      Represented Aero Products International and Robert Chaffee in a patent and trademark case relating to
      inflatable beds. After a seven-day jury trial, the jury awarded Aero $13 million for willful patent and
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 9 of 13 PageID 6187
  Biographies | William H. Frankel

      trademark infringement, including interest and fees. Intex was subsequently found to be in contempt of the
      court's injunction, and the patent award was affirmed on appeal.
     Viskase Corp. v. American National Can Co., N.D. Ill. (1993-1996). Represented Viskase Corp. in a patent
      infringement case relating to heat-shrinkable plastic films. The case settled on appeal after a 12-day jury trial
      and an award to Viskase of $102 million.
     Peabody Myers v. Vac-Con, D. Fla. (1987-1990). Represented Peabody Myers in a patent infringement action
      relating to sewer cleaning equipment. The case settled on appeal after a 10-day bench trial.
     Those Characters from Cleveland v. J.J. Gams, Inc., et al., S.D. N.Y. (1986-1992). Represented J.J. Gams, Inc.,
      et al. in a contract, trade dress, unfair competition and copyright infringement case relating to toy products.
      Successfully obtained reversal of TRO and won the IP side of the case after a five-day bench trial.
     American Photo-Graphics v. Ronald D. Edhlund, Chicago, American Arbitration Association (1985-1986).
      Represented Ronald D. Edhlund in employment agreement dispute. Won case after six-day arbitration.
     Oshkosh Truck v. Lockheed, N.D.Calif. (1985-1987). Represented Oshkosh Truck in a DJ action involving
      patent infringement, validity and license issues relating to an articulated vehicle. Won case after a four-week
      jury trial.
     Moore v. Stewart, D. Arkansas (1982-1983). Represented Moore in design patent infringement, copyright
      infringement and unfair competition case relating to toy train whistles. Won case after four-day bench trial.
     TROs and Preliminary Injunctions
     World Kitchen (GHC), LLC v. Zyliss Haushaltwaren, AG and Zyliss USA Corporation, N.D. Ill. (2005-2006).
      Represented Zyliss Haushaltwaren and Zyliss USA in patent infringement action relating to salad spinner
      with a brake. Successfully defeated plaintiff's request for a preliminary injunction. Affirmed on appeal.
     Tilia International, Inc. v. The Rival Company, In the Matter of Certain Home Vacuum Packaging Machines,
      U.S. International Trade Commission (2003-2004). Represented The Rival Company in a patent infringement
      action relating to vacuum packaging machines and bags used therewith. The case settled after Tilia's Motion
      for a Temporary Exclusion Order was successfully defeated.
     The Rival Company v. TPI Corporation, N.D. Georgia (1996-1997). Represented The Rival Company in a
      copyright infringement, trade secrets, patent infringement case relating to an industrial fan company's
      unauthorized use of Rival's business materials and information. Filed TRO and the case settled after consent
      order obtained against defendant.
     Those Characters from Cleveland v. J.J. Gams, Inc., et al., S.D. N.Y. (1986-1992). Represented J.J. Gams, Inc.,
      et al. in a contract, trade dress, unfair competition and copyright infringement case relating to toy products.
      Successfully obtained reversal of TRO and won the IP side of the case after a five-day bench trial.
     Keystone Camera Products Corporation v. Ansco Photo-Optical Products Corporation v. W. Haking
      Enterprises Limited, N.D. Ill. (1987-1988). Represented Keystone Camera Products in trade dress
      infringement case relating to colored cameras. The case settled after denial of preliminary injunction.
     Pizazz v. Perfect Pearl, N.D. Ill. (1984). Represented Pizazz in a copyright infringement case relating to
      costume jewelry. Successfully obtained a TRO and case settled shortly thereafter.
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 10 of 13 PageID 6188




                                 Exhibit 3(b)
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 11 of 13 PageID 6189

                                ALEJANDRO (ALEX) J.
                                FERNANDEZ SHAREHOLDER
                                401 East Jackson Street | Suite 3500
                                Tampa, Florida 33602


                                P 813.275.5022
                                F 813.275.5021
                                AFernandez@brinksgilson.com



   EDUCATION                                                                 BAR ADMISSIONS
   J.D.,                                                                     Illinois
   University of New Hampshire School of Law (formerly Franklin Pierce Law   Florida
   Center), 2001                                                             U.S. Patent & Trademark Office
   B.S., Biology                                                             Board Certified in Intellectual Property Law,
   Palm Beach Atlantic College, 1998                                         Florida Bar
   Minor, Chemistry
   Palm Beach Atlantic College, 1998


   Clients hire Alex to creatively and strategically protect their most valuable brands and products. Because of his
   experience and collaborative approach, other law firms often retain Alex to represent their clients with IP
   needs. Alex was named among the Top 100 Super Lawyers in Florida and the Top 50 Super Lawyers in Tampa
   Bay.
   Alex is a board certified expert in intellectual property law. He passionately litigates patent, trademark, trade
   dress, copyright and cybersquatting disputes. Alex is especially at home in Florida’s district courts, where he’s
   distinguished himself by successfully arguing numerous times before federal judges and magistrates.
   Alex is also an experienced patent attorney that ably applies his litigation experience to drafting heavy-duty
   patents. He’s prosecuted patents involving mechanical, fluid power, medical, energy and consumer devices. He
   also represents clients in transactions involving patents, trademarks and copyrights.

   EXPERIENCE | LEGAL
      Brinks Gilson & Lione
       Shareholder, 2018-Present
       Partner, 2016-2017
      Feldman Gale, P.A., Tampa, Florida
       Managing Partner, 2010-2016: Chair of Trademark Group
      Broad and Cassel, Tampa, Florida
       Of Counsel; IP Practice Group Chair, 2007-2010
      Shumaker, Loop & Kendrick, LLP, Tampa, Florida
       Patent Counsel, 2005-2007
      Brinks Gilson & Lione, Chicago, Illinois
       Associate, Summer Associate and Law Clerk, 2000-2005

   EXPERIENCE | CLERKSHIPS AND INTERNSHIPS
      U.S. Court of Appeals, Federal Circuit
       Judicial Intern, Chief Judge Randall Rader, 2000
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 12 of 13 PageID 6190
   Biographies | Alejandro (Alex) J. Fernandez

      Garrigues, Anderson, Patentes, y Marcas (Arthur Anderson Worldwide), Madrid, Spain
       Law Clerk, Summer 1999

   PRACTICE GROUPS
   Litigation
   Patent Prosecution
   Trade Secrets
   Trademarks & Unfair Competition

   FORWARD THINKING
   Alerts
      Give Me a ©!: U.S. Supreme Court Set to Determine the Proper Test for the Separability of Design Features
       from Useful Articles under §101 of the Copyright Act, August 24, 2016
   Presentations
      "Essential IP and Related Transactions," Florida Bar Association, Speaker, April 5, 2018
      "IP Essentials in Advertising," American Advertising Federation, Speaker, March 22, 2018
      "2017 Litigation Update," Brinks Webinar, Speaker, June 14, 2017
      "Trademark Law", Hillsborough County Bar Association, Speaker, 2012
      "The Venture Capitalist Is In", BioFlorida, Moderator, 2011

   HONORS
      IP Star, Managing Intellectual Property magazine, 2013-2019
      Best Lawyers in America, Litigation-Intellectual Property, Litigation-Patent, Trade Secrets Law, 2016-2020
      Florida Super Lawyers, 2010-Present
      Florida Super Lawyers, Top 50 Tampa Bay Attorneys, 2018
      Florida Super Lawyers, Top 100 Attorneys, 2018
      Florida Trend Legal Elite, 2012, 2016

   AFFILIATIONS
      Florida Bar IP Board Certification Committee, 2008-2014

   LANGUAGES
      Spanish

   REPRESENTATIVE MATTERS
      Representing defendant firearms parts manufacturer in utility and design patent infringement litigation.
      Secured acknowledgement of validity and infringement of client's trademarks after three days of a ten day
       trial; multiple sanctions and a preclusion order against defendants; and summary judgment on more than 25
       counterclaims asserted by defendants.
      Secured cancellation of all patent claims of patent owner in Inter Partes Review before Patent Trial and
       Appeal Board of U.S. Patent & Trademark Office.
      Represented plaintiff medical device company in successfully asserting patent against competitor, including
       securing sanctions award for discovery abuses by defendants.
      Represented plaintiff vapor cigarette company in multi-national trademark action, including taking of
       depositions in Copenhagen, Denmark.
      Represented plaintiff vapor cigarette company in seizure of domain name and shut down of website owned
       by company perpetrating bait-and-switch fraud.
Case 8:18-cv-02608-SDM-AAS Document 206-3 Filed 10/30/19 Page 13 of 13 PageID 6191
   Biographies | Alejandro (Alex) J. Fernandez

      Secured Temporary Restraining Order and ex parte seizure orders for counterfeit cosmetics in Las Vegas
       trade shows.
      Secured dismissal of patent infringement lawsuit against financial institution.
      Provided extensive due diligence counsel and assessment to private equity group in connection with
       acquisition of portfolio of 400 families of patents in telecommunications/wireless industry.
      Drafted and prosecuted numerous seating related patents, which were then purchased by a top seating
       manufacturer.
      Drafted and prosecuted complex hydraulics-related patents for publicly traded fluid power company.
